


Exhibit 10.1




B4MC Gold Mines, Inc.

468 N. Camden Dr., Suite 350

Beverly Hills, California 90210

(424) 256-8560 • (310) 388-0582 (fax)




January 19, 2016

Jacob Tackmann Thomsen

Inpay Switzerland Holding AG




Re:

Reverse Acquisition of the Outstanding Stock of Inpay Switzerland AG and
Subsidiaries




Dear Mr. Tackman Thomsen:




This letter will confirm that B4MC Gold Mines, Inc., a Nevada corporation
(“Buyer”), is interested in acquiring by reverse acquisition all the outstanding
capital stock (the “Company Shares”) of Inpay Switzerland AG (the “Company”),
from Inpay Switzerland Holding AG  (“Seller”), the Company’s sole shareholder.
In this letter, (a) the Company and its subsidiaries are called the “Acquired
Companies,” and (b) Buyer’s possible acquisition of Company Shares (or other
acquisition of the Company) is sometimes called the “Possible Transaction.”




PART I.
NONBINDING PROVISIONS




The parties wish to commence negotiating a definitive written acquisition
agreement providing for the Possible Transaction (a “Definitive Agreement”).  To
facilitate the negotiation of a Definitive Agreement, the parties request that
Buyer’s counsel prepare an initial draft.  The execution of any Definitive
Agreement would be subject to the satisfactory completion of Seller’s
investigation of Buyer and Buyer’s ongoing investigation of the Acquired
Companies’ business and would also be subject to approval by both Seller’s and
Buyer’s board of directors.




Based upon the information currently known to Buyer, it is proposed that the
Definitive Agreement would include the following terms:




Section 1.01 Basic Transaction.  Seller will sell all the Company Shares to
Buyer at the price (the “Purchase Price”) set forth in Section 1.02 at the
closing of the Possible Transaction (the “Closing”), which is expected to be no
later than March 31, 2016.  At Closing, (a) the board of directors of Buyer will
be reconstituted so that a majority of the members shall be nominees of Seller
and (b) the executive officers of the Company shall be appointed to similar
offices of Buyer. At the option of the Company, Bennett Yankowitz would stay on
as interim CFO and a director for a period of time to be specified.




Section 1.02 Purchase Price.  The Purchase Price will be 55,600,000 shares of
common stock of the Buyer (“BFMC Shares”), which will constitute 90.01% of the
total number of outstanding BFMC Shares at Closing, on a fully diluted basis, as
further described in the RTO proposal dated January 15, 2016, presented to
Seller by Buyer’s financial advisor, PacificWave Partners Limited.




Section 1.03 Audited Financial Statements.  The Closing will be subject to the
condition that the Company shall have provided to Buyer financial statements of
the Company, for the fiscal years ended December 31, 2014 and 2015 and, if the
Closing does not occur prior to April 30, 2016, the fiscal quarters ended March
31, 2015 and 2016, prepared in accordance with generally accepted accounting
principles in the U.S. (“U.S. GAAP”) and in such form as will enable Buyer’s
independent accountants to prepare audited financial statements of the Company
and pro forma financial statements of the Buyer and the Company, in the form
required in connection with Buyer’s filing requirements with the U.S. Securities
and Exchange Commission (the “SEC”) in respect of the Proposed Transaction.
 Inpay shall be responsible for the costs of “translating” its current financial
statements into financial statements prepared in accordance with U.S. GAAP, as
described above, and the Buyer will be responsible for the costs of auditing
such financial statements and preparation of the associated filings with the
SEC, including a “Super 8-K” with respect to the Proposed Transaction.




Section 10.4 Other Terms.




(a)

Seller will make comprehensive representations and warranties to Buyer and would
provide comprehensive covenants, indemnities, and other protections for the
benefit of Buyer.  The consummation of the Possible Transaction by Buyer would
be subject to the satisfaction of various conditions required to be satisfied
prior to Closing, which would include, but not be limited to, the following:





--------------------------------------------------------------------------------




(i)

Seller will own 100% of the outstanding capital stock of the Company, and the
Company Shares will be free and clear of all liens and encumbrances;




(ii)

There will have been no material adverse change in the business or financial
condition of any Acquired Company;




(iii)

Between the date of the Definitive Agreement and the Closing, Seller will cause
the Acquired Companies to operate their business in the ordinary course and to
refrain from any extraordinary transactions;




(iv)

The truth and accuracy of the representations and warranties of Seller set forth
in the Definitive Agreement;




(v)

Seller will have performed or complied in all material respects with all
agreements required by the Definitive Agreement to be performed or complied with
by them; and




(vi)

Such other conditions as are customary in transactions of this type.




(b)

Buyer will make comprehensive representations and warranties to Seller and will
provide comprehensive covenants, indemnities, and other protections for the
benefit of Seller.  The consummation of the Proposed Transaction by Seller will
be subject to the satisfaction of various conditions required to be satisfied
prior to Closing, which will include, but not be limited to, the following:




(i)

There will have been no material adverse change in the business or financial
condition of Buyer;




(ii)

Between the date of the Definitive Agreement and the Closing, Buyer will operate
its business in the ordinary course and to refrain from any extraordinary
transactions;




(iii)

The truth and accuracy of the representations and warranties of Buyer set forth
in the Definitive Agreement;




(iv)

Buyer will have performed or complied in all material respects with all
agreements required by the Definitive Agreement to be performed or complied with
by it; and




(v)

Such other conditions as are customary in transactions of this type.




Section 1.05 Tax Structure.  in the Definitive Agreement, the Proposed
Transaction will be structured for Federal income tax purposes either as an “A
reorganization” (i.e., a reverse subsidiary merger) or a “B reorganization”
(i.e., a share-for-share exchange), as mutually agreed by Buyer and Sellers.




PART II.
BINDING PROVISIONS




The parties, intending to be legally bound, agree to the following legally
enforceable sections of this letter.




Section 2.01 Access.  




(a)

Seller will cause the Company to afford Buyer and its duly authorized
representatives full and free access after prior agreement to each Acquired
Company, its personnel, properties, contracts, books and records, and all other
documents and data, subject to the Confidentiality Agreement referred to in
Section 2.04.




(b)

Buyer will afford Seller and their duly authorized representatives full and free
access after prior agreement to Buyer, its personnel, properties, contracts,
books and records, and all other documents and data, subject to the
Confidentiality Agreement referred to in Section 2.04.





2




--------------------------------------------------------------------------------




Section 2.02 Exclusive Dealing




(a)

Seller will not, and will cause the Acquired Companies not to, directly or
indirectly, through any representative or otherwise, solicit or entertain offers
from, negotiate with or in any manner encourage, discuss, accept, or consider
any proposal of any other person relating to the acquisition of the Company
Shares or the Acquired Companies, their assets or business, in whole or in part,
whether directly or indirectly, through purchase, merger, consolidation, or
otherwise (other than sales of inventory in the ordinary course); and




(b)

Seller will immediately notify Buyer regarding any contact between Seller, any
Acquired Company, or their respective representatives and any other person
regarding any such offer or proposal or any related inquiry and if made in
writing furnish a copy thereof.




Section 2.03 Conduct of Business.  Seller shall cause the Acquired Companies to
operate in the ordinary course and to refrain from any transactions outside the
ordinary course of business.




Section 2.04 Confidentiality.  Except as and to the extent required by law,
Buyer and Seller will not disclose or use, and will direct their respective
officers, directors, employees, consultants, accountants, attorneys and agents
(“Representatives”) not to disclose or use, to the detriment of the other, any
Confidential Information (as defined below) with respect to the Possible
Transaction furnished, or to be furnished, by Buyer or Seller or their
Representatives at any time or in any manner other than in connection with its
evaluation of the Possible Transaction. For purposes of this paragraph,
“Confidential Information” means any information stamped “confidential” or
identified in writing as such by any party promptly following its disclosure,
unless (i) such information is already known to another party or its
Representatives or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such other party or
its Representatives, (b) the use of such information is necessary or appropriate
in making any filing or obtaining any consent or approval required for the
consummation of the Possible Transaction or (c) the furnishing or use of such
information is required by or necessary or appropriate in connection with legal
proceedings. Upon the written request of any party, the other parties will
promptly return or destroy any Confidential Information in their possession and
certify in writing to the other party that they have done so.




Section 2.05 Hart-Scott-Rodino.  Buyer and Seller shall proceed, as promptly as
is reasonably practical, to prepare and to file any notifications required by
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (“HSR Act”).  (At this
time Buyer anticipates that no such filings will in fact be required.)




Section 2.06 Costs.  Except as otherwise set forth in Section 1.03 and the
corresponding provisions of the Definitive Agreement, Buyer and Seller will be
responsible for and bear all of their respective costs and expenses (including
any broker’s or finder’s fees and the expenses of their representatives)
incurred at any time in connection with pursuing or consummating the Possible
Transaction.  Notwithstanding the preceding sentence, Buyer will pay one-half
and Seller will pay one-half of the HSR Act filing fees, subject to the total
cost being approved by both parties in advance.




Section 2.07 Termination.  The Binding Provisions will automatically terminate
upon the earliest of the following (the “Termination Date”): (i) March 31, 2016,
(ii) execution of the Definitive Agreement by all parties, (iii) the mutual
written agreement of Buyer and Seller, or (iv) written notice of termination by
Buyer or Seller, for any reason or no reason, with or without cause, at any
time; provided, however, that the termination of the Binding Provisions will not
affect the liability of a party for breach of any of the Binding Provisions
prior to the termination.  Upon termination of the Binding Provisions, the
parties will have no further obligations under this letter, except Section 2.04
will survive such termination.




Section 2.08 Effect of Letter.  The provisions of Sections 1.01 through 1.04 of
this letter are intended only as an expression of interest on behalf of Seller
and Buyer, are not intended to be legally binding on any party or Acquired
Company, and are expressly subject to the negotiation and execution of an
appropriate Definitive Agreement.  In addition, nothing in this letter should be
construed as an offer or commitment on the part of Buyer to submit a definitive
proposal.  Except as expressly provided in Sections 2.01 through 2.09 (or as
expressly provided in any binding written agreement that the parties may enter
into in the future), no past or future action, course of conduct, or failure to
act relating to the Possible Transaction, or relating to the negotiation of the
terms of the Possible Transaction or any Definitive Agreement, will give rise to
or serve as a basis for any obligation or other liability on the part of the
parties or any of the Acquired Companies.




Section 2.09 Miscellaneous




(a)

Entire Agreement.  The Binding Provisions supersede all prior agreements,
whether written or oral, between the parties with respect to its subject matter
and constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.





3




--------------------------------------------------------------------------------




(b)

Modification.  The letter may only be amended, supplemented, or otherwise
modified by a writing executed by the parties.




(c)

Governing Law.  All matters relating to or arising out of a Possible Transaction
and the rights of the parties (sounding in contract, tort, or otherwise) will be
governed by and construed and interpreted under the laws of the State of
California, without regard to conflicts of laws principles that would require
the application of any other law.




(d)

Jurisdiction; Service of Process.  Any proceeding arising out of or relating to
a Possible Transaction shall be brought in the courts of the State of
California, County of Los Angeles, or, if it has or can acquire jurisdiction, in
the United States District Court for the Central District of California,  and
each of the parties irrevocably submits to the exclusive jurisdiction of each
such court in any such proceeding, waives any objection it may now or hereafter
have to venue or to convenience of forum, agrees that all claims in respect of
such proceeding shall be heard and determined only in any such court, and agrees
not to bring any proceeding arising out of or relating to a Possible Transaction
in any other court.  Each party acknowledges and agrees that this Section
2.09(d) constitutes a voluntary and bargained- for agreement between the
parties.  Process in any proceeding may be served on any party anywhere in the
world.




(e)

Counterparts.  This letter may be executed in one or more counterparts, each of
which will be deemed to be an original copy and all of which, when taken
together, will be deemed to constitute one and the same document, and will be
effective when counterparts have been signed by each of the parties and
delivered to the other parties.  A manual signature on this letter whose image
shall have been transmitted electronically will constitute an original signature
for all purposes.  The delivery of copies of this letter, including executed
signature pages, by electronic transmission will constitute effective delivery
of this letter for all purposes.







[signature page follows]











4




--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign and return one copy of
this letter, which thereupon will constitute our understanding with respect to
its subject matter and a binding agreement with respect to the Binding
Provisions.










Very truly yours,




B4MC GOLD MINES, INC.







By: /s/ Bennett J. Yankowitz                            

Bennett J. Yankowitz, President




Agreed to as to the Binding Provisions

on January 19, 2016:




INPAY SWITZERLAND HOLDING AG







By: /s/ Jacob Tackmann Thomsen                 

Jacob Tackmann Thomsen








5


